Citation Nr: 0801786	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon




THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Samaritan Medical Clinics 
(SMC) in Corvallis, Oregon from May 1, 2005 to May 7, 2005.    






ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a World War II combat veteran with active 
service from March 1942 to December 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 decision of the Department of Veteran's Affairs 
Medical Center (VAMC) in Portland, Oregon.  A Board 
videoconference hearing was scheduled for July 2006.  The 
veteran did not appear, however, and did not indicate that he 
wished to reschedule.     



FINDINGS OF FACT

1.  From May 1, 2005, to May 7, 2005, the veteran received 
treatment at SMC for nonservice-connected disability; he does 
not have service-connected disabilities which individually or 
combined are rated totally disabling, and the treatment was 
not for a disability aggravating a service-connected 
disability, nor was it related to a Chapter 31 Vocational 
Rehabilitation program.  

2.  The veteran is a Medicare recipient.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the veteran received at SMC from May 1, 
2005, to May 7, 2005, are not met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
nature of the treatment the veteran received, the nature of 
the veteran's service connected disabilities and whether he 
is a Medicare recipient) are not in dispute, and whether the 
veteran is entitled to payment or reimbursement for the 
medical expenses in question is wholly a matter of 
interpretation of the pertinent statute and the regulatory 
provisions based on that statute.   The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).   The Board notes that the 
veteran did receive a VCAA notice letter in September 2005.  
Also, the September 2005 statement of the case provided him 
with notice of the pertinent regulatory provision applicable 
to adjudication of his claim.  

II.  Factual Background

The initial claim for payment or reimbursement filed by SMC 
on behalf of the veteran was filed in June 2005 and 
predominantly notes treatment from May 1, 2005, to May 7, 
2005.

In its July 2005 decision the VAMC determined that it could 
not pay or reimburse the veteran for the SMC treatment 
received as he had other health coverage to pay for it.  

In a July 2005 notice of disagreement the veteran's son 
indicated that the care the veteran received was an emergency 
because he had had a stroke and was immediately in need of a 
pacemaker.  The veteran lived too far away from the VAMC to 
get the pacemaker there and further, he was told that he was 
21st in line at the VAMC to receive a pacemaker.  Thus, the 
VAMC informed the veteran he could get the pacemaker at SMC.  
The son also noted that the veteran did have Medicare but 
that VA had always "picked up the balance" in the past.  

In the September 2005 statement of the case the RO indicated 
that because the veteran had other health care coverage in 
the form of Medicare A and B, he was ineligible for payment 
or reimbursement for the private medical services provide at 
SMC.  The RO also noted that the veteran's service connected 
disabilities were limited to forearm muscle injury (rated 10 
%), thigh muscle injury (rated 10%), dermatophytosis (rated 
10 %) and loss of motion of little finger (rated 0%).  

In a November 2005 Form 9 the veteran's son indicated that 
the Doctor at Lebanon Hospital (apparently part of SMC) had 
called the VAMC in early May 2005 to inquire about getting 
the pacemaker put in.  The son further indicated that the 
VAMC approved the veteran being transferred to Corvallis for 
the pacemaker to be put in as the treating physicians felt it 
was necessary for the veteran to get the pacemaker as soon as 
possible and the VAMC had over 21 patients in their 
applicable cardiac unit and had no bed or heart monitor 
available.  The veteran was subsequently moved to Corvallis 
and within 2 hours the pacemaker was put in place.  The son 
also noted that his father was a veteran of World War II and 
went into the hospital as a VA patient. 

III.  Law and Regulations

There is no evidence that the services the veteran received 
at SMC were pre-authorized for payment or reimbursement 
purposes.  Although the veteran's son has alleged that the 
VAMC advised the veteran that it was appropriate to get the 
pacemaker at SMC given the amount of time he might have had 
to wait to have the procedure done at the VAMC, there is no 
evidence of record that the VAMC authorized payment or 
reimbursement for the procedure at SMC nor has the veteran or 
his son alleged that such payment or reimbursement was 
authorized.  Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing 
regulations.  The record shows that the veteran does not have 
service connected disability rated totally disabling and his 
treatment at SMC was not for any of his service-connected 
disabilities, a non-service- connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or for the purpose of ensuring entrance 
or continued participation in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31.  Nor has the veteran or 
his son alleged that his treatment was for any of these 
aforementioned purposes.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1728; 38 C.F.R. §§  17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here);  

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

IV.  Analysis

It is clear from the record that veteran had coverage under a 
health-plan contract (i.e. Medicare), which would have 
covered at least part of the cost of his treatment from SMC.  
Such coverage has also been confirmed by the veteran's son.  
Thus, since the veteran does not meet one of the criteria for 
payment or reimbursement under Section 1725 (i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)), all 
of which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002.  

As mentioned above, the veteran's son has argued that in the 
past, VA paid for the portion of private medical expenses not 
paid for by Medicare.  The Board notes, however, that it is 
bound to adjudicate the claim currently before it under the 
applicable law and regulations.  Given that those regulations 
do not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a veteran has other health 
coverage such as Medicare that can provide at least partial 
payment or reimbursement and given that there is no evidence 
that payment or reimbursement of the veteran's SMC services 
were preauthorized, the Board must deny the veteran's appeal.    

In summary, the record shows that the veteran was not 
eligible for treatment under Section 1728 and had coverage 
under Medicare for payment of at least part of the SMC 
services for which payment or reimbursement is sought.  
Accordingly, the instant claim for reimbursement lacks legal 
merit, and must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  






        (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Samaritan Medical Clinics 
(SMC) in Corvallis, Oregon from May 1, 2005 to May 7, 2005 is 
denied.      



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


